Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 28, 2017

                                     No. 04-17-00667-CV

                         IN THE INTEREST OF A.E.S., A CHILD,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02849
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The appellant’s brief was originally due to be filed on November 27, 2017. On
November 24, 2017, appellant filed a motion requesting an extension of time to file the brief.

        The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

       The motion is GRANTED, and appellant’s brief must be filed no later than December 18,
2017. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2017.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court